DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/3/21 is acknowledged.
Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/21.
Claims 20-27 and 37 are examined below.
Claim Objections
Claims 1, 23, and 37 are objected to because of the following informalities:  
“said perforations” in claim 1, line 16; claim 37, lines 9-10 should be amended to recite --said first and second plurality of perforations--
“perforations said first and second” in claim 23, line 2 should be amended to recite --perforations of said first and second--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 24, the claim recites the limitation “said outer edge portion” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-27 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Small US 2012/0325225 A1.
Regarding claim 20, Small discloses a mouth guard 300 (fig. 3 and [0017]), comprising: a first surface and an opposite second surface, said surfaces being substantially planar and defining a substantially constant thickness between them (fig. 3, the side view of the blank 300 is substantially planar, since the majority of the left, first surface and right, second surface is flat; there is a substantially constant thickness between them, because except for the portion 210, the majority of the blank has a constant thickness); a first plurality of perforations 102 extending entirely through said first surface to said second surface, said first plurality of perforations 102 having a first row and a second row, wherein perforations 102 in said first and second rows are laterally offset (please see annotated fig. A below, which shows the first plurality of perforations 

    PNG
    media_image1.png
    682
    902
    media_image1.png
    Greyscale

Regarding claim 21, Small discloses at least one cusp on an outer edge portion of a perimeter and at least one lobe on said outer edge portion, wherein said at least one cusp is adapted to dissipate the shearing forces (annotated fig. A, which shows a cusp and lobe; the cusp is capable of dissipating shearing forces due to the lack of material in that area).
Regarding claim 22, Small discloses said mouth guard 300 being constructed of randomly distributed, randomly oriented interwoven strands of polycaprolactone molecules of random shapes and sizes to increase abrasion resistance of said mouth guard ([0033], the blank is made from polycaprolactone; as evidenced by Sigma Aldrich (NPL attached), polycaprolactone is a semi-crystalline polyester, and according to p. 31 of the Plastics Engineering article (NPL also attached), semi-crystalline materials are partly amorphous and thus feature randomly oriented, random interwoven molecular strands as shown in figure 6; the 
Regarding claim 23, Small discloses individual perforations of said first and second pluralities of perforations 102 having a circular cross section (fig. 3).
Regarding claim 24, Small discloses said first and second rows of said first plurality of perforations 102 being arranged in two parallel rows adjacent said outer edge portion (annotated fig. A, arranged in parallel rows adjacent the upper/outer edge portion), wherein aid first and second rows of said second plurality of perforations 102 are arranged in two parallel rows adjacent an inner edge portion (annotated fig. A, arranged in parallel rows adjacent the lower/inner edge portion when the device is worn), and wherein said first and second rows of said first plurality of perforations 102 extend at a substantially constant distance from said first and second rows of said second plurality of perforations 102 (annotated fig. A, the two pluralities of perforations being distanced at a constant distance across the width of the blank).
Regarding claim 25, Small discloses individual perforations being spaced from one another by a distance of approximately a perforation diameter away from an adjacent perforation (annotated fig. A, where the individual perforations are adjacent/near each other and are separated by approximately a perforation diameter).
Regarding claim 26, Small discloses said mouth guard 300 being formed of a substantially incompressible, constant volume material ([0033], the mouthguard is in a rigid configuration when cooled).
Regarding claim 27, Small discloses there being a greater number of perforations in said first plurality of perforations 102 compared with said second plurality of perforations 102 (annotated fig. A).
Regarding claim 37, Small discloses a mouth guard 300 (fig. 3 and [0017]), comprising: a first surface and an opposite second surface, said surfaces being substantially planar (fig. 3, the side view of the blank 300 is substantially planar, since the majority of the left, first surface .
Double Patenting
Claims 20-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 23-29 of copending Application No. 17/179,791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 20 of the instant application, claim 21 of the reference application anticipates the entirety of the claim.
Regarding claim 21 of the instant application, claim 23 of the reference application anticipates the entirety of the claim.
Regarding claim 22 of the instant application, claim 24 of the reference application anticipates the entirety of the claim.
Regarding claim 23 of the instant application, claim 25 of the reference application anticipates the entirety of the claim.
Regarding claim 24 of the instant application, claim 26 of the reference application anticipates the entirety of the claim.
Regarding claim 25 of the instant application, claim 27 of the reference application anticipates the entirety of the claim.
Regarding claim 26 of the instant application, claim 28 of the reference application anticipates the entirety of the claim.
Regarding claim 27 of the instant application, claim 29 of the reference application anticipates the entirety of the claim.
Claim 37 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/179,791 in view of Small US 2012/0325225 A1.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 37 of the instant application, claim 21 of the reference application discloses a mouth guard, comprising: a first surface and an opposite second surface, said surfaces being substantially planar; a first plurality of perforations comprised of two rows of perforations along at least said first surface; a second plurality of perforations comprised of two rows of perforations along at least said first surface; and a bite line located between said first and second pluralities of perforations, said bite line adapted to received lateral shearing forces from teeth, wherein said perforations are adapted to dissipate the shearing forces.

However, Small teaches an analogous mouth guard 300 (fig. 3 and [0017]) comprising a first and second plurality if perforations 102 that are arranged in an outer arc and an inner arc (fig. 3, the perforations above portion 210 are within the upper/outer arc section of the blank, and the perforations below portion 210 are within the lower/inner arc section of the blank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first and second plurality of perforations of the reference application to be arranged in an outer arc and an inner arc, as taught by Small, because the arced shape better conforms with the formation of the teeth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akervall et al. US 2009/0038624 A1 discloses a mouthguard with perforations along an inner and outer side
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE J LEE/            Examiner, Art Unit 3786